IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0438
                                Filed April 27, 2016


IN THE INTEREST OF N.S.,
Minor child,

H.S., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan Flaherty,

Associate Juvenile Judge.




       A mother appeals the termination of her parental rights to her child.

AFFIRMED.




       Kristin L. Denniger, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Julie Trachta of Linn County Advocate, Cedar Rapids, attorney and

guardian ad litem for minor child.




       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                            2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her child, N.S.1

She claims the State failed to prove the statutory grounds for termination and that

termination is not in the child’s best interest because her familial bond with the

child is strong. We affirm the juvenile court’s order.

       We review termination-of-parental-rights proceedings de novo. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well established and is not

repeated here. See In re P.L., 778 N.W.2d 33, 40-41 (Iowa 2010). The juvenile

court issued a thorough and well-reasoned ruling terminating the mother’s

parental rights.

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(g), (h), and (l) (2015).             When the juvenile court

terminates parental rights on more than one ground, we may affirm the order on

any ground we find supported by clear and convincing evidence in the record.

See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). We choose to address the

ground for termination under section 232.116(1)(h), which provides

       termination may be ordered when there is clear and convincing
       evidence that a child under the age of three who has been
       adjudicated [a child in need of assistance] and removed from the
       parents’ care for at least the last six consecutive months cannot be
       returned to the parents’ custody at the time of the termination
       hearing.

Id.



1
 The father’s parental rights to the child were also terminated. He is not a party to this
appeal.
                                           3


The first three elements of paragraph (h) are not in dispute; rather, the mother’s

claim   on     appeal   challenges   the   fourth   element.     See   Iowa      Code

§ 232.116(1)(h)(4) (“There is clear and convincing evidence that the child cannot

be returned to the custody of the child’s parents . . . at the present time.”).

However, the mother’s own testimony belies the assertions she makes on appeal

that there was not clear and convincing evidence the child could not presently be

returned to her custody. When asked at the termination hearing what ought to

happen as a result of the hearing, the mother answered:

               That I should be given a chance. I think I’m hoping that
        everybody is going to see how much I really do love my daughter.
        That is not just something that I can stop. I’m just not going to stop
        loving and fighting for her. I love her more than anything in the
        whole world. I think I should be given a chance . . . . I have been
        dealing with other things besides this court case that are not as
        important, but I have been dealing with them, but I just need more
        time to get my ducks in a row so I can show I can do what I need to
        do in order to take care of my daughter.

(Emphasis added.) Asked how much additional time she was requesting, the

mother answered: “Usually I can sum up a person in about thirty seconds. I can’t

sum this up in thirty seconds. I can’t tell you an honest answer. Thirty days. A

person can do a lot in a week.” The mother’s request for additional time is

certainly a tacit, if not explicit, admission that her child could not be returned to

her custody at the time of the termination hearing. In any event, the juvenile

court found:

               [The child] could not safely be returned to her mother’s care
        at this time or anytime in the reasonably near future. . . . [The
        mother] has not yet shown the ability to abstain from the use of
        drugs/alcohol and does not consistently acknowledge her
        substance abuse as a problem. [The mother’s] drug use has
        harmed her children, through drug exposure, lack of appropriate
        supervision, exposure to unsafe individuals, and the resulting
                                          4


       instability in [the mother’s] own life. [The mother’s] untreated
       mental health issues interfere with her ability to provide safe care
       for an infant such as [the child]. . . . [The mother] has no real
       insight into the severity of her problems or the risk of harm posed to
       a child in her care by her ongoing substance abuse and untreated,
       unstable mental health. Clearly, [the child] would remain a child in
       need of assistance if returned to the care of her mother.

Furthermore, the juvenile court concluded:

       [The mother] continues to struggle with untreated mental health
       issues, substance abuse, and a general lack of stability in her life.
       She relies on others to meet her financial needs. Although she
       denies continued drug use and minimizes the history of her drug
       use, [the mother’s] testimony lacked credibility. [The child] tested
       positive for marijuana at birth.             [The mother’s] first two
       children . . . also tested positive for illegal substances at birth. [The
       mother] has been resistive to all efforts to provide her with the help
       she needs to be able to assume care of her child. [The child] could
       not be safely returned to her care now or anytime in the reasonable
       near future.

Having reviewed the record de novo, we agree the child could not be returned to

the mother at the time of the termination hearing. The State proved by clear and

convincing evidence the grounds for termination under section 232.116(1)(h).

       The mother also argues that termination is not in the best interests of the

child due to her bond with the child. Specifically, she “maintains that her familial

bond with [the child] is strong, and [the child] is her best inspiration to remain

healthy, sober, and safe.” The juvenile court concluded:

               [The child] deserves permanency, safety, and security, and
       her mother cannot provide that for her now or in the reasonably-
       near future. [The child] has resided in foster-family care since birth.
       Her mother continues to have mental-health and substance-abuse
       issues that prevent her from being able to safely resume care of
       this young child. [The child] has been harmed by her mother’s
       ongoing use of illegal substances as she tested positive for an
       illegal substance at birth. As a result of [the mother’s] choices, [the
       child] could not be provided the safe environment, stability, and
       security she needs if returned to her mother’s custody. . . . It is in
       [the child’s] best interest that she is provided with a permanent
                                             5


          home and parents who will provide her with a safe, stable, drug-
          free environment in which she can grow and develop with a sense
          of security. . . .
                 Therefore, it is the finding of the court that [the child’s] need
          for permanency, security, safety, and physical and intellectual
          health dictates that it is in her best interest to have the parental
          rights of her parents be terminated and that she be placed for
          adoption.

For the same reasons articulated by the juvenile court, we conclude that

termination of the mother’s parental rights is in the child’s best interests and that

none of the factors in section 232.116(3) apply to overcome that determination.

Accordingly, we affirm the juvenile court’s order terminating the mother’s parental

rights.

          AFFIRMED.